Citation Nr: 1818254	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  11-23 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 percent for service connected lumbar strain, prior to June 15, 2016, and an increased rating in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) based on housebound status.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's caregiver


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1980 to November 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and his caregiver testified at a video conference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of that proceeding has been associated with the electronic record.

This matter was previously before the Board in August 2015 and July 2017 when it was remanded for additional evidentiary development and in order to provide the Veteran with a VA examination.  

Following the requested development, the RO issued Supplemental Statements of the Case (SSOC) in July 2016 and November 2017 which increased the Veteran's disability rating for his service connected lumbar strain to 20 percent disabling, effective June 15, 2016 and denied TDIU.  



FINDINGS OF FACT

1.  For the period prior to June 15, 2016, the Veteran's service-connected lumbar strain disability, even considering evidence of functional loss during flare ups, has not been shown to be generally productive of limitation of forward flexion of the thoracolumbar spine to greater than 30 degrees, but no greater than 60 degrees; of combined range of motion of the thoracolumbar spine to no greater than 120 degrees; muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration at least 2 weeks but less than 4 weeks during the past 12 months.

2.  For the period from June 15, 2016, the Veteran's service-connected lumbar strain disability, even considering evidence of functional loss during flare ups, has not been shown to be productive of forward flexion of the thoracolumbar spine of 30 degrees or less, unfavorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome causing incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

3.  As of June 15, 2016, the Veteran was precluded from finding substantially gainful employment due to the symptoms of his service-connected lumbar strain disability.


CONCLUSIONS OF LAW

1.  For the period prior to June 15, 2016, the criteria for the assignment of a rating in excess of 10 percent for the Veteran's service-connected lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2.  For the period from June 15, 2016, the criteria for the assignment of a rating in excess of 20 percent for the Veteran's service-connected lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

3.  The criteria for an award of entitlement to a TDIU have been met, effective June 15, 2016.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2016); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).

4. The criteria for special monthly compensation (SMC) at the housebound rate are met from June 15, 2016.  38 U.S.C. § 1114 (s) (2012); 38 C.F.R. § 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

In correspondences dated October 2010 and June 2014 VA notified the Veteran of the information and evidence needed to substantiate and complete his claims for an increased rating and TDIU, including what part of the evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); see also Quartuccio v. Principi, 6 Vet. App. 183, 187 (2002).

As the Board's decision to grant the Veteran's claim of entitlement to a TDIU is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to testify before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  To date, the Veteran has not contended that any medical or other relevant records have not been obtained or are otherwise outstanding.  The Veteran's electronic paperless claims files in Virtual VA and in VBMS have been reviewed. 

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") at a videoconference hearing in September 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2014 hearing, the VLJ noted the basis of the prior determination and explained the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  The VLJ specifically noted the issues on appeal.  The Veteran was assisted this hearing by his representative.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been afforded numerous VA examinations which addressed the Veteran's reported symptoms, frequency, and severity and the interference these symptoms cause in his ability to complete basic daily tasks.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, these examination reports sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See 38 C.F.R. §§ 3.326, 3.327, 4.2; See also Stegall, 11 Vet. App. 268 at 271.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Increased Rating for Lower Back Disability

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When, as in this this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings - the assignment different disability evaluations for separate periods of time - may be appropriate when the claimant has appealed the denial of a request for an increase in the rating previously assigned to a service-connected disability.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case, the staged rating assigned to the Veteran's service-connected lower back disability - 10 percent prior to June 15, 2016 and 20 percent thereafter - is appropriate.

When assessing the severity of a musculoskeletal disability that, as in the case of the Veteran's lower back disability, is at least partly rated on the basis of limitation of motion, VA must consider the extent to which the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent (flare-ups) due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination, assuming these factors are not already contemplated by the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In November 2010, VA granted service connection for a low back disability and assigned an initial rating of 10 percent.  In June 2016, the AOJ issued a decision increasing the disability rating for the Veteran's lumbar strain disability to 20 percent. 

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula, a thoracolumbar spine injury is rated as follows: a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The rating criteria further explain, under Note (1), that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015), an intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent. Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a 30 percent rating.

Taking into account all relevant evidence, the Board finds that the criteria for a higher evaluation, for the Veteran's service connected lumbar spine disability, prior to June 15, 2016, have not been met.  In this regard, the Board notes that, in order to warrant a higher evaluation during that period, the Veteran would have to be found to have forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis or intervertebral disc syndrome causing incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The Board finds that these criteria have not been met, even considering any functional loss during flare ups.

The first VA examination during the relevant appeal period was conducted in September 2010.  The Veteran reported limitation in walking and could walk 25 feet over five minutes.  He also expressed that he experienced mild constant pain, falls, stiffness, fatigue, spasms, decreased motion, erectile dysfunction and numbness due to his spine condition.  

The Veteran also stated that he experienced flare-ups which caused limitation of motion with inability to bend, painful standing and headaches.  He had not been hospitalized due to his spine condition and it had not caused incapacitation in the prior 12 months.  The examiner noted that the Veteran's gait was normal.

According to the report, the Veteran was capable of up to 65 degrees of forward flexion before experiencing pain.  Extension was 5 degrees - 5 degrees before the onset of pain.  Right lateral flexion was 15 degrees, with pain beginning at 15 degrees.  Left lateral flexion was 15 degrees - with pain beginning at 15 degrees.  Left and right lateral rotation was 15 degrees, with pain beginning at 15 degrees.  

Repetitive use range of motion testing showed 65 degrees of forward flexion, extension to 5 degrees, right lateral flexion was 15 degrees, left lateral flexion was 15 degrees and left and right lateral rotation were 15 degrees.  There was no additional degree of limitation.  

It was also noted that there was no evidence of radiating pain on movement, muscle spasm was absent, no guarding of movement and no weakness was revealed.  There was negative straight leg raising on the right and positive straight leg raising on the left.  No ankylosis of the thoracolumbar spine was found.  Tenderness was noted in T1-T5 and T9-S4.  Spinal contour was preserved.  

The Veteran was diagnosed with thoracolumbar strain. 

A July 2010 VA treatment record noted that the Veteran experienced lower back pain with muscle spasms in his legs.  In June 2011 the Veteran was diagnosed with mild degenerative disc disease of L5/S1 without canal or foraminal stenosis.  A September 2014 MRI found the Veteran's lumbar spine was unremarkable.  

During his September 2014 video conference hearing, the Veteran and his caregiver testified that he was unable to bend and lift.  He experienced stumbling, numbness in his feet and his legs gave out.  The Veteran also testified that he used a cane and back brace.  In addition, he had pain on a daily basis, which he described as 10 out of 10 and increased in severity by long standing, sitting.  

For the period from June 15, 2016, to warrant a higher evaluation the Veteran would have to be found to have forward flexion of the thoracolumbar spine of 30 degrees or less, unfavorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome causing incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. The Board finds that these criteria have not been met.

Throughout the period prior to June 15, 2016 the Veteran's range of motion testing showed forward flexion greater than 60 degrees and in excess of 120 degrees combined.  Although the Veteran described muscle spasms in his legs, they do not appear to have resulted in muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as noted by the September 2010 and June 2016 examiners.  At no time has the Veteran been diagnosed with intervertebral disc syndrome.

The Veteran was next afforded a VA examination in June 2016 and diagnosed with lumbosacral strain.  He described experiencing flare ups which involved excruciating pain in his back and legs.  He also stated that he could not do anything without pain.  

Range of motion testing showed the Veteran was capable of up to 45 degrees of forward flexion, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, right lateral rotation to 15 degrees and left lateral rotation 10 degrees.  Pain was exhibited on forward flexion, extension, right and left lateral flexion and right and left lateral rotation.  There was also evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the thoracolumbar spine, which was moderate to severe.  There was also evidence of pain on weight bearing.  

Pain, fatigue and lack of endurance caused functional loss, which were described in terms of range of motion as 40 degrees of forward flexion, extension to 15 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, right lateral rotation to 10 degrees and left lateral rotation 15 degrees.

Pain, fatigue and lack of endurance also limited functional ability with flare ups.  In terms of range of motion, forward flexion to 40 degrees, extension, right lateral flexion, left lateral flexion, right lateral rotation and left lateral rotation all to 10 degrees.

Although the Veteran experienced localized tenderness, guarding or muscle spasm of the low back, they did not result in abnormal gait or abnormal spinal contour.  Additional factors contributing to the Veteran's disability included disturbance of locomotion and interference with standing.  He was also negative for ankylosis.  

The Veteran also used a cane and a brace on a regular basis.  The examiner also found that the Veteran's thoracolumbar spine condition limited his ability to work because he could lift no more than 20 pounds, he was limited with bending and can stand less than 10 minutes.   

Most recently, the Veteran was afforded a VA examination in October 2017 and diagnosed with lumbosacral strain.  His current symptoms included dull ache with non-weight bearing that intensifies and become sharp pain in low back, both buttocks and down both lower extremities.  The Veteran described his functional loss as decreased motion and worst pain with excessive sitting.  

Range of motion testing showed the Veteran was capable of up to 40 degrees of forward flexion, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 15 degrees and left lateral rotation 20 degrees.  Pain was exhibited on forward flexion, right lateral flexion and left lateral rotation.  There was no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the thoracolumbar spine, which was moderate to severe.  There was also no evidence of pain on weight bearing.  However, there was pain noted on rest/non-movement.  

The Veteran was unable to perform repetitive use testing with at least three repetitions due to suboptimal effort.  The examiner noted he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited his functional ability because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The examiner made the same determination in relation to the Veteran's flare ups.  

However, the examiner noted that the Veteran experienced guarding and muscle spasm of the low back which resulted in abnormal gait or abnormal spine contour.  There was no ankylosis found.  The Veteran also regularly used a brace and constantly used a cane.  

The examiner also noted passive range of motion of the spine was not performed as it is not feasible to do this in a safe and reasonable manner.  Non-weight bearing assessment was not applicable, because there is no objective evidence of pain when the spine is in a non-weight bearing position at rest.

For the period from June 15, 2016, to warrant a higher evaluation the Veteran would have to be found to have forward flexion of the thoracolumbar spine of 30 degrees or less, unfavorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome causing incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The Board finds that these criteria have not been met.

Thus, during this period of the appeal, the Veteran was never found to have less than 40 degrees of flexion, even with repetition of testing, and never found to have flexion of 30 degrees or less which would warrant an increased evaluation, even considering repetitive testing and flare ups.  While the Veteran was not able to be tested during a specific flare up, there was no indication that a flare up would cause limitation to 30 degrees, nor did the Veteran indicate such a limitation would occur during flare ups.

The Board has specifically considered the impact of the Veteran's flare ups on his functional ability and whether that would entitle him to a higher rating.  Furthermore, the Veteran has never been diagnosed with intervertable disc syndrome.  

Thus, the preponderance of the evidence of record indicates that, at no time during the course of this appeal have the criteria for a higher evaluation been met, even considering further limitations during flare ups.  As such, the Board finds the preponderance of the evidence of record is against the claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

TDIU

The Veteran additionally seeks entitlement to an award of a TDIU.  A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of their service-connected disabilities.  38 C.F.R. § 4.16 (a).  

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims ("Court/CAVC") defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16 (a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

But that said, as already eluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Furthermore, VA regulations provide that all Veterans who, in light of their individual circumstance, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable under the circumstances.  See VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  38 C.F.R. § 4.16 (b).  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341 (a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361   (1993); see also Hodges v. Brown, 5 Vet. App. 375   (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

That being the relevant law for the Veteran's application for entitlement to TDIU, the Board observes that the Veteran's total disability evaluation was 100 percent for anxiety disorder, beginning on and after June 23, 2014.  Receipt of a 100 percent schedular rating for a service connected disability does not necessarily render moot any pending claim for a TDIU.  See Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Although no additional disability compensation may be paid when a total schedular disability is already in effect, Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.

In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  See Bradley, 22 Vet. App. at 293-94 (holding that multiple disabilities arising from a single incident that establish entitlement to a schedular TDIU under 38 C.F.R. § 4.16 (a) may not be considered as one disability that satisfies that requirement of a service-connected disability rated as total); See also VAOPGCPREC 66-91 (Aug. 15, 1991)(several separately ratable disabilities cannot be combined to achieve a single total rating in order to qualify for SMC). 

Here, the Veteran is in receipt of a total schedular rating for anxiety disorder, effective June 23, 2014.  In this instant analysis, the Board must determine whether the Veteran's other service-connected disabilities, including his lumbar spine disability, renders him unable to secure and maintain gainful employment.  Based upon a review of the evidence, including the medical and lay statements, the Board finds that the Veteran's service-connected lumbar strain disability precluded the Veteran from maintaining gainful employment beginning on and after June 15, 2016. 

The Veteran was last employed in a position for manual labor and has not been employed since 2009 when his employer went out of business.  He indicated on his September 2014 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability that he also became too disabled to work in 2009.  The Veteran completed his education through the 12th grade.

The Veteran's Social Security Administration issued disability benefits as of January 2012 for primary diagnosis of disorders of back (discogenic and degenerative) and secondary diagnosis of affective/mood disorders.  After considering the evidence of record, the agency found the Veteran medically determinable impairments could reasonably be expected to produce the alleged symptoms, and that the Veteran's statements concerning the intensity, persistence and limiting effects of these symptoms were generally credible.  The Social Security Administration stated considering his age, education, work experience, and residual functional capacity, there are no jobs that exist in significant numbers in the national economy that he could perform.  However, the SSA was referring to the Veteran's cervical spine, not his lumbar strain.  

The Veteran testified during his September 2014 hearing that his lumbar strain disability caused him to stumble, left him unable to bend or lift objects and required him to use a cane and back brace.  He also testified that he had daily pain that he described as 10 of 10 and increased in severity by long standing and sitting.  

The Veteran was also accompanied by his caretaker during his hearing.  She testified that he could not sit or stand for long periods of time.  Getting up and walking was not something that he could do for than 30 minutes.  She described him as very uncomfortable while sitting in a car.  He is also unable to get out of bed or a car without assistance.  The caretaker also had to assist him in self-care activities such as showers and cooking.  

The June 15, 2016 VA examiner found that the Veteran's lumbar strain disability impacts ability to work by limiting his ability to lift to less than 20 pounds.  It also limited his ability to bend and standing to less than 10 minutes.  However, the October 2017 VA examiner found the Veteran's lumbar strain did not impact his ability to work.  

Further, the Veteran's prior work experience and education level show that the Veteran does not have additional vocational training or skills that would allow for gainful employment in more sedentary work.

Therefore, given the severity of the Veteran's service-connected lumbar strain and the limitations caused by that disability in conjunction with his education and work history, the Board finds that his service-connected lumbar strain disorder precludes him from obtaining and maintaining substantially gainful employment from June 15, 2016.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient... The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.").  Accordingly, the Board finds that entitlement to a TDIU is warranted, effective June 15, 2016, the date of the VA examination that determined the Veteran's lumbar strain impacted his ability to work. 

SMC under 38 U.S.C. § 1114 (s)

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C. § 1114 (s); 38 C.F.R. 
 § 3.350(i).

A TDIU may satisfy the "rated as total" element of section 1114(s), if the TDIU is awarded for a single disability.  Buie, supra.  In this case, the Veteran is entitled to TDIU for his service connected low back disability alone effective from June 15, 2016, and an additional service-connected disability (an anxiety disorder) ratable at 100 percent.  Accordingly, he is entitled to SMC at the housebound rate from June 15, 2016.  


ORDER

Entitlement to an increased evaluation for a service connected lumbar strain, currently evaluated as 10 percent disabling prior to June 15, 2016, and as 20 percent disabling from June 15, 2016, is denied.

Entitlement to a TDIU is granted, subject to regulations applicable to the payment of monetary benefits, effective from June 15, 2016.

Entitlement to SMC at the housebound rate is granted from June 15, 2016.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


